ORDER

Jerry Lynn McCracken, Appellant, has filed an application requesting this Court to appoint the Oklahoma Indigent Defense System Capital Appeals Division to represent him on a Petition for Writ of Certiorari to the United States Supreme Court. See 22 O.S.Supp.1994, § 1356(A).
Having carefully considered the application, and being fully advised in the premises, we adopt the following procedure with regard to appointment of counsel, pursuant to 22 O.S.Supp.1992, § 1360, after a mandate has been rendered in the direct appeal and where an appellant is no longer able to afford private counsel:
1. Appellant or his appellate counsel shall file an appropriate application for determination of indigency in the district court.
2. The district court shall review said application, make a determination as to indi-gency and take the appropriate action.
IT IS SO ORDERED.
/a/ Charles A. Johnson CHARLES A. JOHNSON, Presiding Judge
/s/ Charles S. Chapel CHARLES S. CHAPEL,
Vice Presiding Judge /s/ Gary L. Lumpkin GARY L. LUMPKIN, Judge
/s/ James F. Lane JAMES F. LANE, Judge
/s/ Reta M. Strubhar RETA M. STRUBHAR, Judge